
	

114 HR 4454 IH: Chris Kotch VA Education Access Act
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4454
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Ms. Pingree (for herself and Ms. Gabbard) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the eligibility under the Post-9/11
			 Educational Assistance Program of certain individuals with
			 service-connected disabilities who transfer to reserve components before
			 discharge from the Armed Forces.
	
	
 1.Short titleThis Act may be cited as the Chris Kotch VA Education Access Act. 2.Eligibility for Post-9/11 Educational Assistance Program of certain individuals with service-connected disabilities who transfer to reserve components before discharge from the Armed Forces (a)EligibilitySection 3311(b)(2)(B) of title 38, United States Code, is amended by striking is discharged or released from active duty in the Armed Forces and inserting is discharged or released from the Armed Forces or transferred to the temporary disability retirement list.
 (b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252).
			
